 


109 HCON 91 IH: Requesting the President to issue a proclamation to commemorate the 200th anniversary of the birth of Constantino Brumidi.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 91 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Israel submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Requesting the President to issue a proclamation to commemorate the 200th anniversary of the birth of Constantino Brumidi. 
 
Whereas Constantino Brumidi, born in Rome, Italy, on July 26, 1805, landed at New York Harbor on September 18, 1852, as a political exile, making his flight from Italy to the United States because of his love for liberty; 
Whereas Constantino Brumidi’s love for his adopted country led him to seek citizenship 2 years after his arrival; 
Whereas in 1855, Constantino Brumidi began his artistic work in the Capitol, and spent more than 25 years of his life painting, decorating, and beautifying the corridors, committee rooms, and Rotunda of the Capitol; 
Whereas Constantino Brumidi created many magnificent paintings and decorations, depicting the history, inventions, values, and ideals of the United States, thus enhancing the dignity and beauty of the Capitol and inspiring millions of visitors; 
Whereas in 1865, Constantino Brumidi painted, in just 11 months, his masterpiece The Apotheosis of Washington in the canopy of the eye of the Capitol dome; 
Whereas in 1871, Constantino Brumidi created the first tribute to an African-American in the Capitol when he placed the figure of Crispus Attucks at the center of his painting of the Boston Massacre; 
Whereas in 1877, at the age of 72, Constantino Brumidi began his last work, the fresco frieze encircling the top of the rotunda, and 3 years later fell from a slipped scaffolding and was never able to return to work; 
Whereas Constantino Brumidi died as a result of this experience 3 months later in February 1880; 
Whereas Constantino Brumidi has been called the Michelangelo of the Capitol by historians; and 
Whereas the year 2005 marks the 200th anniversary of the birth of Constantino Brumidi, as well as the 150th anniversary of the beginning of his artistic career in the Capitol and the 125th anniversary of his death: Now, therefore, be it  
 
That the President is requested to issue a proclamation commemorating the 200th anniversary of the birth of Constantino Brumidi and calling upon the people of the United States, State and local governments, and interested organizations to commemorate this anniversary with appropriate ceremonies, activities, and programs. 
 
